

Exhibit 10

INFORM WORLDWIDE HOLDINGS, INC.


STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement ("Agreement") is made as of the 5th day of
January, 2005, by and between Randy W. Betts (the "Purchaser"), Ash Mascarenhas
(the "Seller"), and Inform Worldwide Holdings, Inc., a Colorado corporation (the
"Company").


RECITALS


A.  The Seller owns 10,000,000 shares (the "Shares") of Class B, Series 1
Preferred Stock, no par value per share (the "Preferred Stock") of the Company.


B.  The Seller desires to sell the Shares to the Purchaser, and the Purchaser
desires to purchase the Shares from the Seller, on the terms and subject to the
conditions set forth herein.


AGREEMENT


It is agreed as follows:


1.  PURCHASE AND SALE OF SHARES. In reliance upon the representations and
warranties of the Seller and the Purchaser contained herein and subject to the
terms and conditions set forth herein, at Closing, the Purchaser shall purchase,
and the Seller shall sell to the Purchaser, the Shares, a secured note in the
principal amount of $600,000.00 in the form attached hereto as Exhibit A (the
"Purchase Price").

 
2.  CLOSING(S).

 
2.1  Date and Time. Subject to all of the terms and conditions set forth in this
Agreement being satisfied, the closing of the sale of Shares contemplated by
this Agreement (the "Closing") shall take place at the offices of the Seller’s
counsel or at such other place as the Seller and the Purchaser shall agree in
writing concurrently with the execution of this Agreement (the "Closing Date").

 
2.2  Deliveries by Purchaser. The Purchaser shall deliver the following to the
Seller:


2.2.1  A secured note in the principal amount of $600,000.00 in the form
attached hereto as Exhibit A (the "Note"), duly executed by the Purchaser.


2.2.2  A pledge agreement (the "Pledge Agreement") in the form attached hereto
as Exhibit B, duly executed by the Purchaser.


2.3  Deliveries by Seller. At the Closing, the Seller will deliver the following
to the Purchaser:


2.3.1  The certificates representing the Shares, duly endorsed or delivered with
blank stock powers appropriately executed, in the name of the Purchaser, against
delivery to the Seller by the Purchaser of the items set forth in paragraph 2.2
above.


2.3.2  The Pledge Agreement, duly executed by the Seller.


2.3.3  The complete original articles of incorporation, bylaws, minutes, and
other corporate books and records, all as amended to date, of the Company.


2.3.4  A list of all SEC and EDGAR codes for the Company.

 
3.    REPRESENTATIONS AND WARRANTIES OF THE SELLER.


As a material inducement to the Purchaser to enter into this Agreement and to
purchase the Shares, the Seller represents and warrants that the following
statements are true and correct in all material respects as of the date hereof
and will be true and correct in all material respects at Closing, except as
expressly qualified or modified herein.


3.1  Organization and Good Standing. The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Colorado and has full corporate power and authority to enter into and perform
its obligations under this Agreement, and to own its properties and to carry on
its business as presently conducted and as proposed to be conducted. The Company
is duly qualified to do business as a foreign corporation in every jurisdiction
in which the failure to so qualify would have a material adverse effect upon the
Company.

 
3.2  Validity of Transactions. This Agreement, and each document executed and
delivered by the Seller in connection with the transactions contemplated by this
Agreement, have been duly authorized, executed and delivered by the Seller and
is each the valid and legally binding obligation of the Seller, enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency reorganization and moratorium laws and other laws affecting
enforcement of creditor’s rights generally and by general principles of equity.
                                                                                                                                      1
3.3  Valid Issuance of Shares. The Shares that are being sold to the Purchaser
hereunder are duly and validly issued, fully paid and nonassessable and free of
restrictions on transfer, other than restrictions on transfer under this
Agreement and under applicable federal and state securities laws, will be free
of all other liens and adverse claims.


3.4  Title to Shares. The Seller is the sole record and beneficial owner of the
Shares, free and clear of all liens, encumbrances, equities, assessments and
claims, and, upon delivery of the Shares by the Seller and payment of the
Purchase Price in full by the Purchaser pursuant to this Agreement, the Seller
will transfer to the Purchaser valid legal title to the Shares, free and clear
of all liens, encumbrances, equities, assessments and claims.


3.5  No Violation. The execution, delivery and performance of this Agreement
will not violate any law or any order of any court or government agency
applicable to the Company, as the case may be, or the Articles of Incorporation
or Bylaws of the Company, and will not result in any breach of or default under,
or, except as expressly provided herein, result in the creation of any
encumbrance upon any of the assets of the Company pursuant to the terms of any
agreement or instrument by which the Company or any of its assets may be bound.
No approval of or filing with any governmental authority is required for the
Company to enter into, execute or perform this Agreement.

 
3.6  SEC Reports and Financial Statements. The Company has delivered or made
available to the Purchaser accurate and complete copies (excluding copies of
exhibits) of each report, registration statement and definitive proxy statement
filed by the Company with the SEC since January 1, 1999 (collectively, with all
information incorporated by reference therein or deemed to be incorporated by
reference therein, the "SEC Reports").

 
3.7  Subsidiaries. Except as set forth in the SEC Reports, the Company does not
own, directly or indirectly, any equity or debt securities of any corporation,
partnership, or other entity.

 
3.8  Litigation. Except as set forth in the SEC Reports, there are no suits or
proceedings (including without limitation, proceedings by or before any
arbitrator, government commission, board, bureau or other administrative agency)
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its subsidiaries which, if adversely determined, would have a
material adverse effect on the consolidated financial condition, results of
operations, prospects or business of the Company, and neither the Company nor
any of its subsidiaries are subject to or in default with respect to any order,
writ, injunction or decree of any federal, state, local or other governmental
department.

 
3.9  Securities Law Compliance. Assuming the accuracy of the representations and
warranties of the Purchaser set forth in Section 4 of this Agreement, the offer,
sale and delivery of the Shares will constitute an exempted transaction under
the Securities Act of 1933, as amended and now in effect ("Securities Act"), and
registration of the Shares under the Securities Act is not required. The Company
shall make such filings as may be necessary to comply with the Federal
securities laws and the blue sky laws of any state, which filings will be made
in a timely manner.


3.10  Qualifications, Legal and Investment. All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States including "blue sky" filings in any state that are required in connection
with the lawful sale of the Shares pursuant to this Agreement have been or will
be, on a timely basis, duly obtained and are effective. No stop order or other
order enjoining the sale of the Shares have been issued and no proceedings for
such purpose are pending or, to the knowledge of the Seller, threatened by the
SEC, or any commissioner of corporations or similar officer of any state having
jurisdiction over this transaction. The sale of the Shares is legally permitted
by all laws and regulations to which the Purchaser, the Seller, and the Company
are subject.


4.  REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.


The Purchaser hereby represents, warrants, and covenants with the Seller as
follows:


4.1  Legal Power. The Purchaser has the requisite power to enter into this
Agreement, to purchase the Shares hereunder, and to carry out and perform its
obligations under the terms of this Agreement.

 
4.2  Due Execution. This Agreement has been duly executed and delivered by
Purchaser, and, upon due execution and delivery by the Seller, this Agreement
will be a valid and binding agreement of the Purchaser.

 
4.3  Receipt and Review of SEC Reports. The Purchaser represents that it has
received and reviewed the SEC Reports and have been given full and complete
access to the Company for the purpose of obtaining such information as the
Purchaser or its qualified representative have reasonably requested in
connection with the decision to purchase the Shares. The Purchaser represents
that it has been afforded the opportunity to ask questions of the officers of
the Company regarding its business prospects and the Shares, all as the
Purchaser or its qualified representative have found necessary to make an
informed investment decision to purchase the Shares.
 
4.4  Restricted Securities. The Purchaser has been advised that the Shares have
not been registered under the Securities Act or any other applicable securities
laws and that the Shares are being offered and sold pursuant to the so-called
"Section 4(1 1/2) exemption" of the Securities Act, and that the Seller’s
reliance upon the so-called "Section 4(1 1/2) exemption" is predicated in part
on the Purchaser’s representations as contained herein.


4.4.1  The Purchaser is an "accredited investor" as defined under Rule 501 under
the Securities Act.


4.4.2  The Purchaser acknowledges that the Shares have not been registered under
the Securities Act or the securities laws of any state and are being offered,
and will be sold, pursuant to applicable exemptions from such registration for
nonpublic offerings and will be sold as "restricted securities" as defined by
Rule 144 promulgated pursuant to the Securities Act. The Shares may not be
resold in the absence of an effective registration thereof under the Securities
Act and applicable state securities laws unless, in the opinion of the Company’s
counsel, an applicable exemption from registration is available.



    2     

 




4.4.3  The Purchaser is acquiring the Shares for its own account, for investment
purposes only and not with a view to, or for sale in connection with, a
distribution, as that term is used in Section 2(11) of the Securities Act, in a
manner which would require registration under the Securities Act or any state
securities laws.


4.4.4  The Purchaser understands and acknowledges that the Shares will bear the
following legend:


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED
FOR VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION THEREOF UNDER THE
SECURITIES ACT OF 1933 AND/OR THE SECURITIES ACT OF ANY STATE HAVING
JURISDICTION OR AN OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR ACTS.


4.4.5  The Purchaser acknowledges that an investment in the Shares is not liquid
and is transferable only under limited conditions. The Purchaser acknowledges
that such securities must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available. The Purchaser is aware of the provisions of Rule 144 promulgated
under the Securities Act, which permits limited resale of securities purchased
in a private placement subject to the satisfaction of certain conditions and
that such Rule is not now available and, in the future, may not become available
for resale of the Shares.

 
4.5  Purchaser Sophistication and Ability to Bear Risk of Loss. The Purchaser
acknowledges that it is able to protect its interests in connection with the
acquisition of the Shares and can bear the economic risk of investment in such
securities without producing a material adverse change in Purchaser’s financial
condition. The Purchaser otherwise has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Shares.

 
4.6  Purchases by Groups. The Purchaser represents, warrants, and covenants that
it is not acquiring the Shares as part of a group within the meaning of Section
13(d)(3) of the Securities Exchange Act of 1934, as amended.

 
5.  COVENANTS.


5.1  Further Assurances; Cooperation. Each party hereto will, before, at, and
after the Closing, execute and deliver such instruments and take such other
actions as the other party or parties, as the case may be, may reasonably
require in order to carry out the intent of this Agreement. Without limiting the
generality of the foregoing, at any time after the Closing, at the request of
the Company or the Purchaser, and without further consideration, the Seller (a)
will execute and deliver such instruments of sale, transfer, conveyance,
assignment and confirmation and take such action as the Company or the Purchaser
may reasonably deem necessary or desirable in order to more effectively
transfer, convey and assign to the Purchaser, and to confirm the Purchaser’s
title to, the Shares, and (b) will execute such documents as and take such
action as the Company or the Purchaser may reasonably deem necessary or
desirable in order to prepare and file any future SEC Reports that the Company
seeks to file with the Securities and Exchange Commission under the Securities
Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended.


5.2  Covenants of the Purchaser. Until the Note has been paid in full, the
Purchaser shall not directly or indirectly, offer, issue, sell, contract to sell
(including, without limitation, any short sale), grant any option for the sale
of, pledge, or otherwise dispose of or transfer any of the Shares.


5.3  Covenants of the Company. Until the Note has been paid in full, the Company
shall not do any of the following without the prior written consent of the
Seller, and such action taken by the Company without the prior written consent
of the Seller shall be void ab initio):


5.3.1  Amend any of the terms of the Company’s Class B, Series 1 Preferred
Stock;


5.3.2  Issue any shares of any class or series of preferred stock of the
Company;


5.3.3  Appoint new directors to the Company’s board of directors;


5.3.4  Increase the number of directors of the Company;


5.3.5  Terminate any of the existing employees of the Company or terminate,
breach, modify, alter, amend, or change any terms of any employment agreements
with any of the existing employees of the Company; or


5.3.6  Terminate, breach, modify, alter, amend, or change any existing
contractual arrangement between the Company and Loyola Financial Services, Inc.




    3     

 




6.  MISCELLANEOUS.

 
6.1  Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the county of
Orange, State of California, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 
6.2  Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.

 
6.3  Entire Agreement. This Agreement and the Exhibits hereto and thereto, and
the other documents delivered pursuant hereto and thereto, constitute the full
and entire understanding and agreement among the parties with regard to the
subjects hereof and no party shall be liable or bound to any other party in any
manner by any representations, warranties, covenants, or agreements except as
specifically set forth herein or therein. Nothing in this Agreement, express or
implied, is intended to confer upon any party, other than the parties hereto and
their respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.

 
6.4  Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal and enforceable and to retain as nearly as practicable
the intent of the parties, and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 
6.5  Amendment and Waiver. Except as otherwise provided herein, any term of this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), with
the written consent of the Seller and the Purchaser. Any amendment or waiver
effected in accordance with this Section shall be binding upon each future
holder of any security purchased under this Agreement (including securities into
which such securities have been converted) and the Seller.

 
6.6  Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be effective when delivered personally,
or sent by telex or telecopier (with receipt confirmed), provided that a copy is
mailed by registered mail, return receipt requested, or when received by the
addressee, if sent by Express Mail, Federal Express or other express delivery
service (receipt requested) in each case to the appropriate address set forth
below:


If to the Seller:              Ash Mascarenhas
2501 N. Green Valley, Suite 110D
Henderson, Nevada 89014


If to the Purchaser:        Randy W. Betts
9316 Wheatlands Road, Suite C
Santee, CA 92071


If to the Company:        Inform Worldwide Holdings, Inc.
9316 Wheatlands Road, Suite C
Santee, CA 92071



6.7    Titles and Subtitles. The titles of the paragraphs and subparagraphs of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
 
  4     

Exhibit 10


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.


PURCHASER:          Randy W. Betts




__________________________





SELLER:             Ash Mascarenhas




__________________________   





COMPANY:          Inform Worldwide Holdings, Inc.



__________________________
By:  Randy W. Betts
Chief Executive Officer

















 




(Signature Page to Stock Purchase Agreement)



5
